DETAILED ACTION
This Office action is regarding Applicant's claims filed 6 May 2021 to a prior Office action.  Claims 1-30 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 1-30 are allowed, as presented on 6 May 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 17, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches digital enhancement of hippocampal replay through digital sensing, but do not have tagging and associating attributes with digital memory through replay session, and then measuring commonality, like cited reference of Zheng et al. (US US20200106973 A1)] does not disclose, in combination, the steps in independent claims 1 and 17 of:
“digital enhancement of hippocampal replay using a computer, the method comprising: 
creating one or more digital memories, each digital memory created by: 
receiving a tag associated with the digital memory from a user; 
receiving a captured digital memory from the user; and 
associating one or more additional attributes with the digital memory; 
creating a replay session, the replay session comprising one or more digital memories, by: 
associating a target digital memory with the replay session; and 
associating one or more other digital memories with the replay session if such one or more other digital memories meet a measure of commonality with the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/16/2022